On writs of certiorari (335 U. S. 883) to review a judgment of the Court of Claims holding that the Court of Claims has jurisdiction in a suit to recover the difference between fair and reasonable compensation for carrying the United States mails and the amount paid by the Government, under the provisions of the Railway Mail Pay Act of July 28, 1916 (39 Stat. 412), in accordance with an order by the Interstate Commerce Commission, on the ground that the claim was one founded upon a law of Congress, and rendering judgment for the plaintiff for increased compensation.
*691Petition for rehearing denied May 31, 1949.
The judgment of the Court of Claims was reversed by the Supreme Cotirt in an opinion delivered by Mr. Justice Rutledge holding:
The Court of Claims has no jurisdiction to review rate orders of the Interstate Commerce Commission, either to set them aside or to render a money judgment for additional amounts found due upon determination of an order’s invalidity.
Reversed and remanded to the Court of Claims with instructions to dismiss the petition.
Mr. Justice Reed and Mr. Justice Jackson took no part in the consideration or decision of this case.
[Note. — -The present receiver, Alfred W. Jones, was substituted as respondent in S. C. No. 135 by order of the Supreme Court, 335 U. S. 883.]